Frost, J.
dissented — Because the entry in the sheriff’s book does not contain any sufficient memorandum of the “ agreement” between the parties ; because it contains no certain description of the premises sold, and that defect is not remedied by reference to any other written document, by which the imperfect description in the entry may be supplied. The return of the deputy sheriff, even if admitted to be a return for this purpose, does not identify the premises more certainly than the entry in the sale book. No unofficial memorandum in writing on the execution can be brought in aid of the defective description in the entry, in the sale book, and the sworn return of the deputy sheriff. The description in the deed is immaterial, because if there be no valid contract,' the defendant was not bound to accept it.